MEMORANDUM OPINION
                                        No. 04-12-00334-CR

                                        Juan Ignacio REYES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR3818W
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 1, 2012

DISMISSED

           Pursuant to a plea bargain agreement, appellant Juan Ignacio Reyes pled nolo contendere

to the offense of theft under $1,500.00. As part of his plea-bargain, appellant signed a separate

“Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating that this

“is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived

the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant timely filed a notice of

appeal, the clerk sent copies of the certification and notice of appeal to this court. See TEX. R.
                                                                                      04-12-00334-CR


APP. P. 25.2(e). The clerk’s record, which includes the plea bargain agreement and the trial

court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial

court denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). After reviewing the clerk’s

record, the trial court’s certification therefore appears to accurately reflect that this is a plea

bargain case and appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate).     This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the

record.” TEX. R. APP. P. 25.2(d).

       On June 15, 2012, we gave appellant notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing appellant has the right to appeal

were signed by the trial judge and made part of the appellate record by July 16, 2012. See TEX.

R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,

order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication). Neither written permission to appeal nor an amended certification

showing appellant has the right to appeal has been filed. We therefore dismiss this appeal. See

TEX. R. APP. P. 25.2(d).

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-